Citation Nr: 1526647	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  03-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a disability of the liver (or manifested by liver symptoms), other than hepatitis C, to include Gilbert's syndrome.



ATTORNEY FOR THE BOARD

A. Barone, Counsel





INTRODUCTION

The Veteran served on active duty from March 1974 to January 1976; the service department has also certified that the Veteran served under an assumed name (David D. Darring) from May 1978 to December 1978.  The Veteran died in June 2013.  The substituted appellant is the Veteran's father.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  During the pendency of his appeal at the Court, the Veteran passed away.  The Court substituted the Veteran's father in his place while the Court had jurisdiction over the case.

Initially, this matter was on appeal from a May 2003 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Columbia, South Carolina RO.  In June 2006, November 2008, and November 2010, the case was remanded for additional development.  Thereafter, the Board sought an advisory medical opinion (received in June 2012) and a clarifying addendum (received in August 2012) from the Veterans Health Administration (VHA)).  A January 2013 Board decision denied service connection for hepatitis C, finding that the Veteran was not shown to have had hepatitis C at any time during the pendency of the claim on appeal.  The January 2013 Board decision explained, in its introduction section, that the Board was not addressing whether service connection may be warranted for any liver disorder or disease other than hepatitis C.  In that regard, the Board noted that a January 2009 RO rating decision denied service connection for undiagnosed liver disorder, and the Board found that the Veteran did not file a notice of disagreement (NOD) with that denial (and thus the issue was not considered to be in appellate status).

The Veteran appealed part of the January 2013 Board decision to the Court, resulting in an April 2014 Joint Motion for Partial Vacatur and Remand (Joint Motion) by the parties.  The Court remanded the matter for compliance with the instructions in the Joint Motion.  In November 2014, the Board sought (and in January 2015 received) a VHA medical advisory opinion to address the medical questions critical in this matter.  

Significantly, the April 2014 Joint Motion clearly identifies the only portion of the January 2013 Board decision that has been vacated by the action of the Court.  The Joint Motion explains that the appellant "abandons his appeal of the enumerated issue of entitlement to service connection for Hepatitis C," and that the issue remanded to the Board is "entitlement to service connection for a disability of the liver or a disability otherwise manifested by liver symptoms."

The Joint Motion notes that the "Board cites to an unappealed January 2009 Rating Decision, which it states denied service connection for an undiagnosed liver disorder, as the reason it was not required to address 'any theory of entitlement to service connection for an undiagnosed disability.'"  The Joint Motion finds: "However, while the Veteran's Virtual VA folder contains a cover letter addressing that issue and reporting its denial [], no decision appears in the record.  Therefore, the parties agree this issue should be revisited on appeal, including consideration of whether or not a NOD, either formal or informal, was filed with respect to that decision."  [Notably, a complete January 2009 RO rating decision denying service connection for "undiagnosed liver disorder" is in the Veteran's Virtual VA claims-file.  It appears that the copies of the Virtual record available for review in connection with the Joint Motion may have been incomplete.]

Having confirmed that the record does show that service connection for "undiagnosed liver disorder" was denied in a January 2009 RO rating decision, the Board proceeds to consider the question posed by the Joint Motion concerning whether a NOD was filed to bring that issue into appellate status.  The Joint Motion suggests that the Board review a February 5, 2009 "letter from the Veteran referencing his liver symptoms and disagreeing generally with the denial of his claim."  The Board observes that this cited letter from the Veteran appears to rather specifically argue that the evidence shows that his liver disease is medically attributable to hepatitis C and disputes that it may be attributable to any other diagnosis.  However, the Board finds that it is not necessary to further consider whether the cited letter dated February 5, 2009 may reasonably be read as presenting a NOD with denial of service connection for an undiagnosed liver disorder.  Rather, in light of the concerns raised in the Joint Motion, the Board has carefully considered other items and found correspondence from the Veteran that may more reasonably be interpreted as a NOD with the January 2009 denial of service connection for an undiagnosed liver disability.

A letter from the Veteran dated January 30, 2009 (received by VA after the January 2009 RO rating decision) also argues that service connection is warranted for hepatitis C, but includes the statement: "Until such time as a VA Medical Facility can render an affirmative diagnosis as to what the disease is and create a treatment regimen, I should not be penalized.  I am 100% disabled because of this illness and I should be awarded this compensation."  The Board observes that the Veteran's correspondence specifically argues against finding that he has had Gilbert's syndrome (the very diagnosis for which the Board ultimately finds that service connection may be awarded in this decision, below), but with consideration of the concerns raised by the Joint Motion the Board finds it is reasonable to interpret certain statements in the January 2009 correspondence as expressing disagreement with the denial of service connection for liver disability under any diagnosis.  The Board accordingly finds that a timely informal NOD was received to initiate an appeal of the January 2009 RO rating decision denying service connection for an undiagnosed liver disability.

The Board has considered whether it is appropriate to proceed with final appellate review of the broader liver disease issue at this time, or if remand for issuance of a statement of the case (SOC) contemplating the broader scope of the appeal is necessary.  The Board finds that the liver disability issue remanded to the Board by the Court is sufficiently related to the hepatitis C issue previously perfected for appellate review that it is appropriate to proceed with final appellate review in this case at this time; the Board observes that the appellant is not prejudiced by this determination, as the full benefit sought is being granted by the Board.


FINDING OF FACT

During the pendency of the claim on appeal, the Veteran is reasonably shown to have had Gilbert's syndrome, which is reasonably shown to have become manifest in service and persisted since.


CONCLUSION OF LAW

Service connection for Gilbert's syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Court-endorsed Joint Motion discusses that the evidence currently of record does not contain a clearly diagnosed disability of the liver.  Nonetheless, the record details the Veteran's reported thirty-year history of symptoms, which first appeared in service and continued throughout the pendency of the present appeal.  The identified symptoms have included episodic hyperbilirubinemia, intermittent jaundice, fevers, rigors, and delirium.  Additionally, the record contains medical evidence indicating that these symptoms may be related to gallstones (cholelithiasis), Gilbert's syndrome, Dubin-Johnson syndrome, or some other, as yet unidentified pathology.  The Board must now consider whether these symptoms indicated the presence of a service-connected disability despite the absence of a clearly diagnosed chronic condition of the liver.

As also discussed in the Joint Motion, the medical opinions previously generated during the course of this appeal (prior to the Joint Motion) addressed only whether the Veteran suffered from service-connected Hepatitis C rather than identifying the nature of his current disability and opining as to its potential relationship to his military service.  The Board must now assess (based on the record) whether the symptoms noted reflect the presence of a chronic disability related to his service.

Available service records from the Veteran's first period of service include some service treatment records (STRs) related to a significant knee disability that was the basis for his separation from the first period of service.  Available STRs from the Veteran's second period of service, in the U.S. Army, show that on pre-induction examination in January 1978 it was noted he had a tattoo near his right shoulder.  In the associated report of medical history, he denied having or ever having had jaundice or hepatitis, or any stomach, liver, or intestinal troubles.  In May 1978, he attempted to donate blood and was found to have an elevated total bilirubin of 1.7 mg/100ml.  He was referred for evaluation of potential medical problems and, in June 1978, was given a provisional diagnosis of atypical hepatitis.  In July 1978, he was referred for additional evaluation after it was felt he might have recurring hepatitis.  After reviewing the Veteran's hospitalization records from earlier that month, the physician stated there was "no evidence that he ever had hepatitis," and instead opined that the Veteran had benign Gilbert's syndrome.

In August 1978 (as documented in multiple different reports from the same physician, here discussed together), the Veteran presented with complaints of malaise, fatigue, early satiety and right upper quadrant epigastric discomfort with prior history of abnormal liver function tests and abnormal liver/spleen scan.  The physician stated that the "most likely possibility" for these symptoms was a viral syndrome, which included a mild hepatitis.  Included in this category were EB virus, CMV, toxoplasmosis, adenovirus, herpes simplex, and Type A and Type C hepatitis (although the Veteran was noted as having a negative surface antigen).  The physician also stated that in light of the Veteran's history of night sweats and bilateral axillary adenopathy, Hodgkins and non-Hodgkins lymphoma needed to be considered.  The physician stated, "In light of the myriad of diagnoses with which the patient has been labeled in the past, to include acute hepatitis, Gilbert's syndrome and Dubin-Johnson's, I have done my best to avoid giving him a specific diagnosis at this point."  The physician did also state that "it is true that patient's elevated Unconjugated Bilirubin would support a diagnosis of Gilbert's syndrome," before explaining that there were also "several contraindicating factors" for that proposed diagnosis.  The physician stated: "I am convinced that this patient does not suffer from EB, MV, toxoplasmosis, adenovirus, Type A Hepatitis, Dubin Johnson's or Gilbert's syndrome.  My tentative diagnoses for this patient is atypical hepatitis, though this does not account for the repeat episodes [he] is experiencing."

In November 1978, the Veteran was afforded a service separation physical examination.  Clinical evaluations of all physical systems were normal; it was noted that he then had tattoos on both arms.  It was also noted that he had a history of Dubin-Johnson's syndrome.  In the associated report of medical history, he indicated that he had a history of jaundice or hepatitis, and of stomach, liver, or intestinal trouble.

The Veteran's extensive postservice treatment records show that hepatitis C was diagnosed by laboratory studies in 1999 (prior to the pendency of this appeal).  In various statements, he asserted that he was misdiagnosed in service as having Dubin-Johnson's syndrome, Gilbert's syndrome, and the Epstein Barr virus, arguing that they are hereditary diseases for which he does not have a family history, and which subsequent testing found he does not have.  It was his contention that he experienced a hepatic episode in May 1978, and that he suffered from chronic hepatitis C related to that incident in service.

In October 2003, the Veteran's claims file was forwarded to an examiner for review (because the Veteran was in prison and not available for a physical examination) and an opinion as to whether he had hepatitis C that was incurred in service.  In reviewing the Veteran's extensive records, the examiner noted that he had "multiple social problems."  This included a marriage and divorce within one year of his separation from service, a history of crime, and a potential for multiple sexual partners, which was a risk factor for hepatitis C.  He also noted that there was "no administrative nor definite diagnosis of hepatitis entertained when [the Veteran] left the service."  The examiner further observed that, in service, the Veteran complained of yellow sclera and dark urine with unchanged stools; this suggested he had some disease that was felt to be Johnson's syndrome or Gilbert's syndrome, and was treated with Phenobarbital.  The examiner then noted that the Veteran was currently on Phenobarbital in the prison system; therefore, it was his opinion that the Veteran did not have hepatitis A, B, or C, when he was in service but instead had some viral syndrome.

In July 2008, the Veteran was afforded another VA evaluation (this time with a physical examination).  He indicated that his risk factors for hepatitis C included one tattoo in between his two periods of service, a second and final tattoo during his second period of service, 60 plus female partners in his lifetime, one homosexual sex encounter in which he was the dominant player, and multiple needle sticks as a paramedic between 1989 and 1991.  After reviewing the Veteran's extensive treatment records (from his two periods of active duty service and after service), the examiner noted:

In 06/1978 [during the veteran's second period of service], there was a palpable liver edge but an otherwise normal examination with an impression of atypical hepatitis.  In 07/1978, it was noted to be an increased unconjugated bilirubin, possible [Gilbert's syndrome], although this diagnosis has come and gone over the years.

He then reviewed the Veteran's extensive postservice treatment records, and stated:

It would appear as if [the Veteran] has hepatitis C viral infection, although it is likely that the pattern we are seeing is that he has cleared the viral titers from his system, which is why it has never been able to genotype the virus.  This would also be consistent with repeated normal liver function studies.  In addition, it is certainly conceivable that he does, in fact, have Gilbert syndrome.  This is a condition of elevated unconjugated bilirubin, also referred to as the indirect bilirubin.

The examiner then went on to opine that it was "less likely than yes" that the Veteran had hepatitis C that was incurred in service.  He explained that even though it was not clear to him at what point the Veteran developed hepatitis C, the fact that he had an elevated bilirubin during his Army enlistment was "not sufficient evidence that he had the hepatitis C at that point as that could, in fact, have been the Gilbert syndrome."  He also weighed the Veteran's multiple risk factors and found that his multiple female sexual partners and multiple needle sticks during his years as a paramedic were more significant than his tattoos or one homosexual contact; therefore, it was more likely that his hepatitis C was derived from these (postservice) events.  Based on the comments given, it appears the examiner felt there was uncertainty regarding the correct diagnosis for the Veteran's disability.

A January 2009 VA examination report (not prepared in direct connection with this appeal) discusses the Veteran's account of medical history.  After indicating that confirmation of hepatitis C was pending laboratory testing results, an addendum to the report shows that the examiner interpreted the laboratory results as "within normal limits."

In July 2009, the Veteran's representative sought a private medical opinion from Dr. A.M.G.  She reviewed the Veteran's claims file and pertinent medical records and noted: Hepatitis was diagnosed in June 1978.  Clinical records associated with that diagnosis show that the Veteran had, one month earlier, presented with symptoms consistent with a viral infection and an enlarged and tender liver.  His bilirubin was also noted to be abnormal at 1.7.  He complained of dark urine and generalized myalgias.  Blood tests in June 1979 were significant for mild unconjugated hyperbilirubinemia with normal transaminases.  After service, the Veteran had multiple blood tests during his incarcerations (from 1978 to 1984, from 1985 to 1989, and from 1992 to 2006), and most of them revealed elevated total bilirubin that was essentially mild unconjugated hyperbilirubinemia.  He was found to be positive for hepatitis C in May 1999, and he was also considered to have Gilbert's syndrome.

Dr. A.M.G. then reviewed the July 2008 VA examiner's report and stated that she disagreed with his opinion that the Veteran's acute presentation of liver disease in service was most likely Gilbert's syndrome.  She noted that Gilbert's syndrome was an asymptomatic condition whereas the Veteran had manifestations of symptoms suggestive of acute liver disease in service.  In the absence of blood tests performed to assess for hepatitis at that time, Dr. A.M.G. stated "it would be difficult to conclude with any degree of medical certainty that the acute liver disease was due to Hepatitis C.  It would also be difficult to conclude that it was not Hepatitis C since the tests performed were inadequate to refute this."  Regarding the Veteran's risk factors, Dr. A.M.G. concurred with the July 2008 VA examiner's observation that the Veteran had numerous risk factors; however, she also felt it "important to note that there [were] data indicating that a significant predictor of positivity for hepatitis C among veteran populations was a history of tattoos (78% of subjects)."  Therefore, given the diagnosis of infectious hepatitis during service, the presence of risk factors that preceded this diagnosis, and the epidemiology of hepatitis C, it was her opinion that it was "at least as likely as not that the acute liver disease that manifested during service was an early manifestation of Hepatitis C."

In an opinion dated in June 2012, a VA medical doctor (Dr. R.T.) stated that the Veteran: does not have a chronic hepatitis C infection; he spontaneously cleared the virus after infection (and if his RIBA test is negative, he never really had hepatitis C to begin with, but it is likely that he spontaneously cleared the virus as the specificity of the standard hepatitis C antibody test is close to 98-99%).

Dr. R.T. explained that "it is impossible that any of his current health problems are a consequence of hepatitis C- there are no precedents in the medical literature of long term complications from individuals who spontaneously clear hepatitis C."  Dr. R.T. cited that "on multiple occasions his HCV RNA (the viral load) is undetectable" and "I could not find a documented positive RIBA test in the record" in finding that the Veteran "does not have chronic hepatitis C infection."  The VA expert explained that "if and only if his hepatitis C RIBA test is truly positive" then the Veteran's episode of jaundice in 1978 was more likely than not related to an episode of "acute hepatitis C, which spontaneously resolved."  The opinion concludes by explaining:

this process was self limited ..., it is highly [] unlikely (less than a 0.1% chance based on my review of the natural history of spontaneous resolved hepatitis C infection, for which there are no known complications reported in the medical literature) that he has had any type of disabling symptoms or complications from hepatitis C.

In August 2012, Dr. R.T. provided a clarifying addendum to his expert medical advisory opinion.  The addendum explained that the finding of a positive qualitative hepatitis C virus PCR from May 14, 1999 did not change his opinion in any way.  The opinion reiterates "the claimant does not have chronic hepatitis C," and explains that "[t]he basis for this response is that all follow up hepatitis C quantitative viral loads (which have a sensitivity of over 99%- i.e. le[ss] than 1% false negative rates) have consistently been negative."  Dr. R.T. cites: "Specifically, he had a negative hepatitis C viral quantitative viral load on January 30, 2009 and July 8, 2008 (these are just 2 specific dates but there are no other positive viral loads in the records that I reviewed)."  Dr. R.T. states "I can state with 100% certainty that the claimant does not have chronic hepatitis C - regardless of the 1999 qualitative viral loads."  Dr. R.T. discussed that the positive qualitative PCR from May 1999 either (1) was a false positive test or (2) represented an active infection at that time which was subsequently spontaneously cleared.  The discussion explains that in either event, it is clear that the Veteran does not currently have hepatitis C.  The August 2012 opinion's discussion also notes that "[a]lmost all cases of spontaneous[] clearance of HCV occur within 1 year of infection," suggesting that any hepatitis C that may have been detected in 1999 would not be a likely cause of liver symptoms dating back to the time of the Veteran's military service.

Prior adjudication in this matter has resolved the question of whether the Veteran had service-connected chronic hepatitis C during his lifetime.  It has been determined that he did not have chronic hepatitis C during his lifetime for VA compensation purposes, and such questions are no longer part of the scope of this appeal.  However, the Board must now consider whether the Veteran had any other chronic pathology manifesting in liver disease / symptoms that may be etiologically linked to his military service.  In November 2014, the Board sought a VHA medical advisory opinion to address questions concerning (1) whether the Veteran's reported history of liver-related symptoms and any documented clinical findings of liver abnormalities indicated the presence of a chronic liver disability, and (2) if so, whether such disability was at least as likely as not related to military service.

The Board received a VHA medical expert advisory opinion on the subject in January 2015.  After a detailed discussion of the pertinent facts reflecting full familiarity with the complex medical history, and discussing information and medical principles thought to be most instructive on the matter, the VHA expert explained: "I think it most likely that he had Gilbert disease, periodically aggr[a]vated by a febrile illness of unclear etiology."  The expert otherwise stated that she did not find clear support for establishing any liver diagnosis other than Gilbert's syndrome.  The expert concluded, expressly: "I feel that there is a greater than 50% chance that this patient had hyperbilirubinemia secondary to Gilbert disease."

The Board finds that the VHA expert's opinion, well-explained with rationale and recitation of the pertinent medical information of record, is significantly probative evidence supporting a finding that the Veteran had "Gilbert disease" or Gilbert's syndrome during his lifetime.  The Board notes that numerous medical experts who have previously evaluated the Veteran's liver function and symptom complaints have been unable to present any consensus or clearly established and confirmed diagnosis of a liver disorder, but Gilbert's syndrome was suggested as a possible diagnosis consistent with the history of symptoms and clinical findings in multiple prior medical opinions of record from the time of the Veteran's military service and since.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the more probative evidence establishes that the most likely explanation for his liver-related symptoms and abnormal clinical findings is that he had Gilbert's syndrome contributing to produce them, occasionally aggravated by other factors.

Accordingly, the Board finds that the first element necessary for service connection is met in this case as the Veteran's is reasonably shown to have had Gilbert's syndrome, including during the pendency of this appeal.  The analysis turns to whether during service the Veteran had any manifestation of the Gilbert's syndrome to which his postservice Gilbert's syndrome may be etiologically linked.  The January 2015 VHA medical expert opinion states: "There is a less than 50% chance that the hyperbilirubinemia was etiologically-linked to the Veteran's active service."  However, this specific conclusion of the January 2015 VHA medical expert's report is not presented with clear supporting rationale, and the Board does not find it probative or persuasive.

Now that the Veteran's Gilbert's syndrome diagnosis is reasonably established, the Board finds that the competent evidence of record also reasonably supports finding that the Gilbert's syndrome became manifest during his military service.  The Veteran clearly underwent medical evaluation for liver abnormalities during his military service in 1978 with clinical findings and abnormalities apparently generally compatible with those that would continue to direct medical attention to the Veteran's liver function during his post-service medical history.  The Board finds it significant that a documented diagnosis of Gilbert's syndrome was made during the time of the Veteran's active duty military service, even though that diagnosis was also questioned along with a myriad of proposed or tentative alternative diagnoses seeking to explain the Veteran's liver abnormalities.  The Veteran's post-service medical history is similarly characterized by uncertainty amidst proposed medical diagnoses, including Gilbert's syndrome, in attempts to evaluate and explain the liver abnormalities presented by the Veteran.  The January 2015 VHA expert opined that it is "most likely that he had Gilbert disease, periodically aggr[a]vated by a febrile illness of unclear etiology" and that he "had hyperbilirubinemia secondary to Gilbert disease."

The symptoms and clinical findings associated with the VHA expert's finding of Gilbert's syndrome are clearly shown to have manifested both during and after the Veteran's military service, and medical opinions prior to the January 2015 VHA expert's report have included both in-service and post-service suggestions that these manifestations represent Gilbert's syndrome (albeit also with contrary opinions expressing alternative explanations or uncertainty during and following service).  There is no clear suggestion that the Veteran's liver-related manifestations in-service might be considered of an etiology distinct from that of the postservice liver-related manifestations.  It appears that the most likely explanation of the Veteran's pertinent medical history, as indicated by the probative evidence in this case, is that he had Gilbert's syndrome marked by repeated clinical findings of hyperbilirubinemia with periods of benign asymptomatic presentation and periods of aggravation by other factors leading to symptomatic manifestations of liver-disease.  Resolving reasonable doubt in the Veteran's favor, as is required, the Board is led to conclude that Gilbert's syndrome became manifest during his military service and persisted thereafter through the pendency of this.

On longitudinal review of the evidence, and resolving reasonable doubt in the Veteran's favor (as mandated by law - see 38 C.F.R. § 3.102), the Board finds that the competent evidence of record reasonably supports finding (1) that the Veteran had Gilbert's syndrome (the most likely diagnosis to explain his pertinent liver-related symptoms and clinical findings) during the pendency of this service connection claim, (2) that the Veteran's Gilbert's syndrome was first manifested during his active duty service, in 1978, and (3) that the postservice Gilbert's syndrome is the same essential disease entity or was etiologically linked to the manifestations of Gilbert's syndrome during military service.  Accordingly, as the requirements for establishing entitlement to service connection are met; service connection for Gilbert's syndrome is warranted.


ORDER

Service connection for Gilbert's syndrome is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


